DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-2, 4-12, and 14-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the rejection(s) of claims 1-20 has been fully considered and the results as followings:
On pages 9-10 of Applicant’s remarks, Applicant argues that Williams does not teach the claimed invention because Williams is silent regarding wherein determining the first parameter range comprises: determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges, and determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges, as set forth in amended independent claim 1.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 12/17/2020, the rejection relied upon Williams to disclose a method of adjusting an upper threshold or lower threshold when a monitored parameter exceeds the upper threshold or the lower threshold (Williams: Abstract, column 7 lines 5-38, column9 lines 32-47, column 10 lines 23-65, FIG. 2, and FIG. 6: In one embodiment, if a particular threshold is exceeded, then only this threshold is moved. Thus if the parameter being monitored exceeds the 
Thus, as in Williams’ teachings, in one embodiment, when an interrupt is generated at an event B, a lower threshold is maintained (determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges), an upper threshold is adjusted to a new level (determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges), and therefore, it is reasonable/obvious to interpret each of predetermined ranges corresponding to events A-G as one of the predetermined parameter ranges (a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges). 
Therefore, in view of teachings by Williams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Williams to include wherein determining the first parameter range comprises: determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges, and determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges, as suggested by Williams as desired. The motivation for this is 
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Objections
Claim 17 is objected to because claim 17 depends on a canceled claim 13.  For the purpose of examination, Examiner interprets that claim 17 depends on claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (Williams – US 8,374,823 B1).

As to claim 1, Williams discloses a method for managing parameter ranges in a monitoring system, the method comprising:
storing a plurality of predetermined parameter ranges (Williams: column 13 lines 56-column 14 lines 6, FIG. 2, FIG. 8 and Tables 1-2: The multiple tracking units 195A, 195B, and 195C can be arranged to have hierarchical or cascading monitoring ranges. For example, unit 195A might be configured with a monitoring range 8-12, unit 195B could have a monitoring range of 6-14, and unit 195C could have a monitoring range of 3-18. Therefore, even if the parameter being measured goes outside the range of unit 195A, which therefore experiences dead-time while its monitoring range is being adjusted, it will still typically be contained within the bounds of unit 195B. Alternatively, if the parameter is changing faster, then unit 195B may interrupt very shortly after unit 195A, during the dead-time of unit 195A. In this case, the parameter is still known to lie within the monitoring range of unit 195C);
receiving from a remote sensing device (Williams: Abstract, FIG. 1-2 the monitor unit 101, and FIG. 8 the monitor unit 101) a measured parameter (Williams: Abstract, FIG. 1-2 the parameter 199, and FIG. 8 the parameter 199) measured at the remote sensing device (Williams: column 4 lines 60-column 5 lines 44, column 6 lines 3-25, column 10 lines 7-22, FIG. 1, and FIG. 8:  The control system may be incorporated into a service processor of computer system 10. Monitors 100A, 100B, 100C may be located in the same device as the control system 50 or in one or more different devices, and can be utilised to record any desired parameter. In general the parameters being monitored represent various physical variables, such as temperature, vibration ;
determining a first parameter range based on the plurality of predetermined parameter ranges such that the measured parameter is within the first parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240));
transmitting a message to the remote sensing device that includes the first parameter range (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below));
wherein storing the plurality of predetermined parameter ranges comprises storing a predetermined upper bound and predetermined lower bound for each of the predetermined parameter ranges (Williams: column 13 lines 56-column 14 lines 6, FIG. 2, FIG. 6, FIG. 8 and Tables 1-2: The multiple tracking units 195A, 195B, and 195C can be arranged to have a monitoring range 8-12, unit 195B could have a monitoring range of 6-14, and unit 195C could have a monitoring range of 3-18. Therefore, even if the parameter being measured goes outside the range of unit 195A, which therefore experiences dead-time while its monitoring range is being adjusted, it will still typically be contained within the bounds of unit 195B. Alternatively, if the parameter is changing faster, then unit 195B may interrupt very shortly after unit 195A, during the dead-time of unit 195A. In this case, the parameter is still known to lie within the monitoring range of unit 195C); and
wherein determining the first parameter range comprises:
determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53 - column 8 lines 20, column9 lines 32-47, column 10 lines 23-65, FIG. 1-3, FIG. 6, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240)).
Williams does not explicitly disclose wherein determining the first parameter range comprises: determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges.
However, Williams discloses a method of adjusting an upper threshold or lower threshold when a monitored parameter exceeds the upper threshold or the lower threshold (Williams: Abstract, column 7 lines 5-38, column9 lines 32-47, column 10 lines 23-65, FIG. 2, and FIG. 6: In one embodiment, if a particular threshold is exceeded, then only this threshold is moved. Thus if the parameter being monitored exceeds the high threshold, then the high threshold is moved up, while the low threshold is kept constant. Conversely, if the parameter exceeds (falls beneath) the low threshold, then the low threshold is moved down, while the high threshold is kept constant. This results in a broadening of the monitoring range in order to accommodate the movement of the parameter being monitored).
Thus, as in Williams’ teachings, when an interrupt is generated at an event B, a lower threshold is maintained (determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges), an upper threshold is adjusted to a new level (determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges), and therefore, it is reasonable/obvious to interpret each of predetermined ranges corresponding to events A-G as one of the predetermined parameter ranges (a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges). 
Williams, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Williams to include wherein determining the first parameter range comprises: determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges, and determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges, as suggested by Williams as desired. The motivation for this is to selectively choose an appropriate threshold for monitoring different conditions in a monitoring system.

As to claim 2, Williams disclose the limitations of claim 1 further comprising the method according to claim 1, wherein receiving the measured parameter from a remote sensing device comprises receiving an alert that includes the measured parameter, the alert indicating that the measured parameter is outside of a second parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: the parameter tracking can be linked to an alarm system, for example to detect if the temperature or voltage has reached a dangerous level where some action must be taken (e.g. the system shut down). Thus an alarm might be triggered if a parameter reaches the limit of the monitoring range, where the limit corresponds to a predetermined alarm level. Note that such alarm levels can generally be set more accurately .

As to claim 7, Williams disclose the limitations of claim 1 further comprising the method according to claim 1, wherein determining the first upper bound comprises selecting a closest one of the predetermined upper bounds and predetermined lower bounds that is greater than the measured parameter, and determining the first lower bound comprises selecting a closest one of the predetermined upper bounds and the predetermined lower bounds that is less than the measured parameter (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240)).

As to claim 9, Williams disclose the limitations of claim 7 except for the claimed limitations of the method according to claim 7, wherein the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds.
Williams discloses, in one embodiment, a monitoring system comprising adjustable registers for defining a monitoring range of a sensor wherein an interrupt signal is generated when a measured parameter is above or below the monitoring range (Williams: column 3 lines 1-11, column 5 lines 56 - column 6 lines 18, column 7 lines 6-38, column 7 lines 53 - column 8 lines 20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: parameter 199 may vary with time, and this variation may be sufficient to take the parameter (and hence the output from monitoring unit 101) to the edge of the monitoring range. In this case either comparator 141 or comparator 142 (as appropriate) will register a positive signal. In particular, if the output from monitoring unit 101 goes above the value in high register 121, then this will be detected by comparator 141, which will therefore produce a positive output. Alternatively, if the output from monitoring unit 101 falls below the value stored in low register 122, then comparator 142 will produce a positive output) and threshold values in the adjustable registers are updated (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35 - column 7 lines 38, column 7 lines 53 - column 8 lines 20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: the control system 50 writes information about the interrupt event to storage 60, such as to a log file (step 265). This information typically includes the time of the interrupt plus the new and/or updated values of the thresholds. The stored information therefore provides a record of the time history of the monitoring range).
Therefore, in view of Williams’ teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Williams to include the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds, as suggested by Williams. The motivation for this is to selectively choose values for a monitoring range of a sensor.

As to claim 10, Williams disclose the limitations of claim 1 further comprising the method according to claim 1, wherein the measured parameter is one of temperature, pressure, or humidity (Williams: Abstract, column 1 lines 41-56, column 3 lines 1-11, column 4 lines 60 – column 5 lines 8, and FIG. 1-2 the parameter 199: The control system may be incorporated into a service processor of computer system 10. Monitors 100A, 100B, 100C may be located in the same device as the control system 50 or in one or more different devices, and can be utilised to record any desired parameter. In general the parameters being monitored represent various physical variables, such as temperature, vibration level, voltage, and so on, although potentially they might also reflect machine operating characteristics, such as an error rate as determined by an ECC unit).

As to claim 11, Williams discloses all the apparatus for managing parameter ranges in a monitoring system limitations as claimed that mirrors the method steps for managing parameter ranges in a monitoring system in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an apparatus for managing parameter ranges in a monitoring system comprising:
a memory;
a processor in communication with the memory and configured to:
store a plurality of predetermined parameter ranges in the memory (Williams: column 13 lines 56-column 14 lines 6, FIG. 2, FIG. 8 and Tables 1-2: The multiple tracking units 195A, 195B, and 195C can be arranged to have hierarchical or cascading monitoring ranges. For example, unit 195A might be configured with a monitoring range 8-12, unit 195B could have a monitoring range of 6-14, and unit 195C could have a monitoring range of 3-18. Therefore, even if the parameter being measured goes outside the range of unit 195A, which therefore experiences dead-time while its monitoring range is being adjusted, it will still typically be contained within the bounds of unit 195B. Alternatively, if the parameter is changing faster, then unit 195B may interrupt very shortly after unit 195A, during the dead-time of unit 195A. In this case, the parameter is still known to lie within the monitoring range of unit 195C);
receive from a remote sensing device (Williams: Abstract, FIG. 1-2 the monitor unit 101, and FIG. 8 the monitor unit 101) a measured parameter (Williams: Abstract, FIG. 1-2 the parameter 199, and FIG. 8 the parameter 199) measured at the remote sensing device (Williams: column 4 lines 60-column 5 lines 44, column 6 lines 3-25, column 10 lines 7-22, FIG. 1, and FIG. 8:  The control system may be incorporated into a service processor of computer system 10. Monitors 100A, 100B, 100C may be located in the same device as the control system 50 or in one or more different devices, and can be utilised to record any desired parameter. In general the parameters being monitored represent various physical variables, such as temperature, vibration level, voltage, and so on, although potentially they might also reflect machine operating characteristics, such as an error rate as determined by an ECC unit);
determine a first parameter range based on the plurality of predetermined parameter ranges such that the measured parameter is within the first parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-;
transmit a message to the remote sensing device that includes the first parameter range (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below));
wherein the processor configured to store the plurality of predetermined parameter ranges comprises the processor configured to store a predetermined upper bound and predetermined lower bound for each of the predetermined parameter ranges (Williams: column 13 lines 56-column 14 lines 6, FIG. 2, FIG. 6, FIG. 8 and Tables 1-2: The multiple tracking units 195A, 195B, and 195C can be arranged to have hierarchical or cascading monitoring ranges. For example, unit 195A might be configured with a monitoring range 8-12, unit 195B could have a monitoring range of 6-14, and unit 195C could have a monitoring range of 3-18. Therefore, even if the parameter being measured goes outside the range of unit 195A, which therefore experiences dead-time while its monitoring range is being adjusted, it will still typically be ; and
wherein the processor configured to determine the first parameter range comprises the processor configured to:
determine a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53 - column 8 lines 20, column9 lines 32-47, column 10 lines 23-65, FIG. 1-3, FIG. 6, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240)), and
determine a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges (Williams: Abstract, column 7 lines 5-38, column9 lines 32-47, column 10 lines 23-65, FIG. 2, and FIG. 6: In one embodiment, if a particular threshold is exceeded, then only this threshold is moved. Thus Williams’ teachings, when an interrupt is generated at an event B, a lower threshold is maintained (determining a first lower bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a second one of the predetermined parameter ranges), an upper threshold is adjusted to a new level (determining a first upper bound of the first parameter range as one of the predetermined upper bound or the predetermined lower bound of a first one of the predetermined parameter ranges), and therefore, it is reasonable/obvious to interpret each of predetermined ranges corresponding to events A-G as one of the predetermined parameter ranges (a second one of the predetermined parameter ranges that is different than the first one of the predetermined parameter ranges)).

As to claim 12, Williams disclose the limitations of claim 11 further comprising the apparatus according to claim 11, wherein the processor configured to receive the measured parameter from a remote sensing device comprises the processor configured to receive an alert that includes the measured parameter, the alert indicating that the measured parameter is outside of a second parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: the parameter tracking can be linked to an alarm system, for example to detect if the temperature or voltage has reached a dangerous level where some action must be taken .

As to claim 17, Williams disclose the limitations of claim 11 further comprising the apparatus according to claim 13, wherein the processor configured to determine the first upper bound comprises the processor configured to select a closest one of the predetermined upper bounds and predetermined lower bounds that is greater than the measured parameter, and the processor configured to determine the first lower bound comprises the processor configured to select a closest one of the predetermined upper bounds and the predetermined lower bounds that is less than the measured parameter (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240)).

As to claim 19, Williams disclose the limitations of claim 17 except for the claimed limitations of the apparatus according to claim 17, wherein the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds.
However, Williams discloses, in one embodiment, a monitoring system comprising adjustable registers for defining a monitoring range of a sensor wherein an interrupt signal is generated when a measured parameter is above or below the monitoring range (Williams: column 3 lines 1-11, column 5 lines 56 - column 6 lines 18, column 7 lines 6-38, column 7 lines 53 - column 8 lines 20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: parameter 199 may vary with time, and this variation may be sufficient to take the parameter (and hence the output from monitoring unit 101) to the edge of the monitoring range. In this case either comparator 141 or comparator 142 (as appropriate) will register a positive signal. In particular, if the output from monitoring unit 101 goes above the value in high register 121, then this will be detected by comparator 141, which will therefore produce a positive output. Alternatively, if the output from monitoring unit 101 falls below the value stored in low register 122, then comparator 142 will produce a positive output) and threshold values in the adjustable registers are updated (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35 - column 7 lines 38, column 7 lines 53 - column 8 lines 20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: the control system 50 writes information about the interrupt event to storage 60, such as to a log file (step 265). This information typically includes the time of the interrupt plus the new and/or updated values of the thresholds. The stored information therefore provides a record of the time history of the monitoring range).
Therefore, in view of Williams’ teachings, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in Williams to include the first upper bound and first lower bound are both predetermined upper bounds or are both predetermined lower bounds, as suggested by Williams. The motivation for this is to selectively choose values for a monitoring range of a sensor.

As to claim 20, Williams disclose the limitations of claim 11 further comprising the apparatus according to claim 11, wherein the measured parameter is one of temperature, pressure, or humidity (Williams: Abstract, column 1 lines 41-56, column 3 lines 1-11, column 4 lines 60 – column 5 lines 8, and FIG. 1-2 the parameter 199: The control system may be incorporated into a service processor of computer system 10. Monitors 100A, 100B, 100C may be located in the same device as the control system 50 or in one or more different devices, and can be utilised to record any desired parameter. In general the parameters being monitored represent various physical variables, such as temperature, vibration level, voltage, and so on, although potentially they might also reflect machine operating characteristics, such as an error rate as determined by an ECC unit).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (Williams – US 8,374,823 B1) in view of Noh et al. (Noh – US 2017/0270262 A1).

As to claim 4, Williams discloses the limitations of claim 1 except for the claimed limitations of the method according to claim 1, wherein the first one of the predetermined parameter ranges is associated with a first user of the monitoring system, and the second one of the predetermined parameter ranges is associated with a second user of the monitoring system.
the first one of the predetermined parameter ranges is associated with a first user of the monitoring system, and the second one of the predetermined parameter ranges is associated with a second user of the monitoring system, as suggested by Noh, which discloses the first one of the predetermined parameter ranges is associated with a first user of the monitoring system, and the second one of the predetermined parameter ranges is associated with a second user of the monitoring system (Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy).
Therefore, in view of teachings by Williams and Noh, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Williams to include the first one of the predetermined parameter ranges is associated with a first user of the monitoring system, and the second one of the predetermined parameter ranges is associated with a second user of the monitoring system, as suggested by Noh. The motivation for this is to implement a known usage of temperature sensors for monitoring conditions of a user.

As to claim 5, Williams and Noh disclose the limitations of claim 4 further comprising the method according to claim 4, further comprising:
receiving a second measured parameter from the remote sensing device (Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy), wherein the second measured parameter is outside of the first parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240) and Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy);
determining which of the first upper bound and the lower bound was crossed based on the second measured parameter (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2 and Noh: Noh: Abstract, [0041]-[0044], [0048]-[0052], [0065]-[0066], and FIG. 1-2: the second user and the fourth user may be infected by a similar disease. When a number of users infected by the similar disease increases or exceeds a predetermined reference number, the disease may be determined to be an infectious disease. At an early stage at which the infectious disease starts to spread, symptoms of the second user and the fourth user may be determined to indicate infectiousness, and the second user and the fourth user may be managed and classified as a group suspected to be infected by the same infectious disease);
determining which of the first user and the second user is associated with the one of the first upper bound and the first lower bound determined to be crossed (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2 and Noh: Noh: Abstract, [0041]-[0044], [0048]-[0052], [0065]-[0066], and FIG. 1-2: the second user and the fourth user may be infected by a similar disease. When a number of users infected by the similar disease increases or exceeds a predetermined reference number, the disease may be determined to be an infectious disease. At an early stage at which the infectious disease starts to spread, symptoms of the second user and the fourth user may be determined to indicate infectiousness, and the second user and the fourth user may be managed and classified as a group suspected to be infected by the same infectious disease); and
transmitting a message to the determined one of the first user and the second user that is associated with the one of the first upper bound and the first lower bound determined to be crossed indicating the one of the first upper bound and the first lower bound has been crossed (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below) and Noh: [0071]-[0072] and FIG. 8-9: a terminal transmits location information and a biosignal measured from a user to an analyzing server. In operation 820, the terminal receives feedback information on the infectiousness of the user's condition from the analyzing server in response to a determination that a symptom of the user indicates an infectious disease based on the location information and the biosignal).

As to claim 6, Williams and Noh disclose the limitations of claim 5 further comprising the method according to claim 5, wherein receiving the second measured parameter comprises receiving an alert that includes the second measured parameter, the alert indicating that the second measured parameter is outside of the first parameter range (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below) and Noh: [0071]-[0072] and FIG. 8-9: a terminal transmits location information and a biosignal measured from a user to an analyzing server. In operation 820, the terminal receives feedback information on the infectiousness of the user's condition from the .

As to claim 14, Williams and Noh disclose the limitations of claim 11 further comprising the apparatus according to claim 11, wherein the first one of the predetermined parameter ranges is associated with a first user of the monitoring system, and the second one of the predetermined parameter ranges is associated with a second user of the monitoring system (Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy).

As to claim 15, Williams and Noh disclose the limitations of claim 14 further comprising the apparatus according to claim 14, wherein the processor is further configured to:
receive a second measured parameter from the remote sensing device (Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy), wherein the second measured parameter is outside of the first parameter range (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2: A determination is now made as to whether the parameter being measured is above or below the monitoring range. Thus if latch 151 is set to one, then the parameter exceeds the value in high register 121. Alternatively, if latch 152 is set to one, then the parameter is below the value in low register 122 (step 230). The control system 50 now updates the monitoring range to accommodate the change in the parameter being measured. If the lower threshold of the monitoring range has been breached, then the monitoring range is moved downwards (step 250). Conversely, if the upper threshold of the monitoring range has been breached, then the monitoring range is moved upwards (step 240) and Noh: Abstract, [0041]-[0044], [0048]-[0050], [0065]-[0066], and FIG. 1-2: the biosignal 13 and the biosignal 17 are assumed to be singular signals. The second user 113 and the fourth user 117 are infected by a predetermined infectious disease and thus, the biosignal 13 and the biosignal 17 measured from the user 113 and the user 117 exhibit a difference that is greater than or equal to a threshold compared to one or more reference patterns measured from the user 113 and the user 117 while they were healthy);
determine which of the first upper bound and the lower bound was crossed based on the second measured parameter (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2 and Noh: Noh: Abstract, [0041]-[0044], [0048]-[0052], [0065]-[0066], and FIG. 1-2: the second user and the fourth user may be infected by a similar disease. When a number of users infected by the similar disease increases or exceeds a predetermined reference number, the disease may be determined to be an infectious disease. At an early stage at which the infectious ;
determine which of the first user and the second user is associated with the one of the first upper bound and the first lower bound determined to be crossed (Williams: column 3 lines 1-11, column 5 lines 9-24, column 6 lines 35-column 7 lines 38, column 7 lines 53-column 8 lines20, FIG. 1, FIG. 3, FIG. 8, and Tables 1-2 and Noh: Noh: Abstract, [0041]-[0044], [0048]-[0052], [0065]-[0066], and FIG. 1-2: the second user and the fourth user may be infected by a similar disease. When a number of users infected by the similar disease increases or exceeds a predetermined reference number, the disease may be determined to be an infectious disease. At an early stage at which the infectious disease starts to spread, symptoms of the second user and the fourth user may be determined to indicate infectiousness, and the second user and the fourth user may be managed and classified as a group suspected to be infected by the same infectious disease); and
transmit a message to the determined one of the first user and the second user that is associated with the one of the first upper bound and the first lower bound determined to be crossed indicating the one of the first upper bound and the first lower bound has been crossed (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below) and Noh: [0071]-[0072] and FIG. 8-9: a terminal transmits location information and a biosignal measured from a user to an analyzing .

As to claim 16, Williams and Noh disclose the limitations of claim 15 further comprising the apparatus according to claim 15, wherein the processor configured to receive the second measured parameter comprises the processor configured to receive an alert that includes the second measured parameter, the alert indicating that the second measured parameter is outside of the first parameter range (Williams: column 5 lines 9-24, column 6 lines 19-41, column 7 lines 6-42, and FIG. 3: Each connection 80A, 80B, 80C supports the transfer of interrupts and associated diagnostic information from the relevant monitor 100A, 100B, 100C to control system 50, as well as the transfer of control commands and settings from control system 50 back to the monitor 100A, 100B, 100C (as will be described in more detail below) and Noh: [0071]-[0072] and FIG. 8-9: a terminal transmits location information and a biosignal measured from a user to an analyzing server. In operation 820, the terminal receives feedback information on the infectiousness of the user's condition from the analyzing server in response to a determination that a symptom of the user indicates an infectious disease based on the location information and the biosignal).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (Williams – US 8,374,823 B1) in view of Kurianski et al. (Kurianski – US 2003/0135377 A1).

As to claim 8, Williams discloses the limitations of claim 7 except for the claimed limitations of the method according to claim 7, wherein:
when none of the predetermined upper bounds and predetermined lower bounds are greater than the measured parameter, the first upper bound is selected to be undefined; and
when none of the predetermined upper bounds and predetermined lower bounds are less than the measured parameter, the first lower bound is selected to be undefined.
However, it has been known in the art of sensor usages to implement when none of the predetermined upper bounds and predetermined lower bounds are greater than the measured parameter, the first upper bound is selected to be undefined; and when none of the predetermined upper bounds and predetermined lower bounds are less than the measured parameter, the first lower bound is selected to be undefined, as suggested by Kurianski, which discloses when none of the predetermined upper bounds and predetermined lower bounds are greater than the measured parameter, the first upper bound is selected to be undefined; and when none of the predetermined upper bounds and predetermined lower bounds are less than the measured parameter, the first lower bound is selected to be undefined (Kurianski: Abstract, [0076], [0089], and FIG. 2-3: If the calculated ratios are not all approximately equal to one, the processor checks if the threshold limit has been reached in step 38. If the limit has not been reached, the processor calculates a new threshold, to seek a threshold at which a frequency can be detected in step 28. If the thresholds have been checked over the entire range of permissible values and no frequency has been detected for the intervals being checked, the interval frequency is left undetermined in step 40, and the processor proceeds to the next interval in step 24. The process described above is repeated until the end of the signal is reached in step 42, and the algorithm terminates 44).
Williams and Kurianski, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Williams to include when none of the predetermined upper bounds and predetermined lower bounds are greater than the measured parameter, the first upper bound is selected to be undefined; and when none of the predetermined upper bounds and predetermined lower bounds are less than the measured parameter, the first lower bound is selected to be undefined, as suggested by Kurianski . The motivation for this is to implement a known usage of temperature sensors for monitoring conditions of a user.

As to claim 18, Williams and Kurianski disclose the limitations of claim 17 further comprising the apparatus according to claim 17, wherein:
when none of the predetermined upper bounds and predetermined lower bounds are greater than the measured parameter, the processor configured to select the first upper bound is as undefined; and
when none of the predetermined upper bounds and predetermined lower bounds are less than the measured parameter, the processor configured to select the first lower bound as undefined (Kurianski: Abstract, [0076], [0089], and FIG. 2-3: If the calculated ratios are not all approximately equal to one, the processor checks if the threshold limit has been reached in step 38. If the limit has not been reached, the processor calculates a new threshold, to seek a threshold at which a frequency can be detected in step 28. If the thresholds have been checked over the entire range of permissible values and no frequency has been detected for the intervals being checked, the interval frequency is left undetermined in step 40, and the processor proceeds to the .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Breuer et al., US 2016/0262143 A1, discloses configuring and reconfiguring a radio link in view of an operating temperature of a user equipment without call interruption.
Li et al. discloses a low cost CMOS programmable Temperature Switch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684